Case: 20-30374     Document: 00515741104         Page: 1     Date Filed: 02/10/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                 February 10, 2021
                                  No. 20-30374
                                                                    Lyle W. Cayce
                                Summary Calendar                         Clerk


   Dicey White,

                                                           Plaintiff—Appellant,

                                       versus

   City of New Orleans; University Medical Center;
   Seaside Behavioral Health Center; Acadian Ambulance
   Services; Omega Diagnostics, L.L.C., Improperly
   Identified as Omega Diagnostics at West Jefferson,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:19-CV-11911


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Plaintiff-Appellant Dicey White appeals the district court’s order
   dismissing her 42 U.S.C. § 1983 claims with prejudice for failure to state a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30374     Document: 00515741104          Page: 2   Date Filed: 02/10/2021




                                   No. 20-30374


   claim and dismissing her medical malpractice claims without prejudice for
   lack of subject-matter jurisdiction. For White’s § 1983 claims, the district
   court determined that White did not show a deprivation of a constitutional
   right by the City of New Orleans and did not allege a deprivation of a
   constitutional right or action under color of state law for the remaining
   defendants. The district court also concluded that White’s medical
   malpractice claims against University Medical Center New Orleans
   (“UMCNO”), Seaside Behavioral Health Center (“Seaside”), Acadian
   Ambulance Services (“Acadian”), and Omega Diagnostics, L.L.C.
   (“Omega”) were premature because White had not submitted them for
   review by a medical review panel first, as required by Louisiana law.
   Concluding that the district court did not err in dismissing White’s § 1983
   claims, we AFFIRM the dismissal of these claims. We also DISMISS
   WITH PREJUDICE the medical malpractice claims recognized by the
   district court under a broad reading of White’s complaint.
                              I.   BACKGROUND
         White brought claims against the City of New Orleans and health care
   providers UMCNO, Seaside, Acadian, and Omega for alleged constitutional
   violations under the Fourth, Fifth, and Fourteenth Amendments. White
   alleges that on July 27, 2019, New Orleans Police Department (“NOPD”)
   officers and four other individuals arrived at her home and placed her in
   handcuffs outside before escorting her to a police car. White says she was
   taken into custody by an officer who had an Order of Protective Custody to
   do so. She claims she was first transported to UMCNO, where she had blood
   drawn against her will, and then was strapped to a gurney and loaded into an
   Acadian ambulance. White alleges that the ambulance brought her to
   Seaside, where she was held against her will for 14 days and had
   “unauthorized samples of [her] blood and urine” sent to Omega. After the
   two weeks ended, White asserts that she was released “onto the [s]treets of



                                        2
Case: 20-30374         Document: 00515741104              Page: 3       Date Filed: 02/10/2021




                                          No. 20-30374


   New Orleans,” homeless and penniless. White alleges that while she was
   gone, her home was demolished, and her belongings were vandalized by a
   company hired by Defendants. White claims her injuries include emotional
   distress and the destruction of her property, for which she requests damages.
           All the Defendants filed motions to dismiss White’s § 1983 claims
   under Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim.
   After considering White’s complaint and Defendants’ motions to dismiss,
   the district court concluded that White’s allegations were conclusory and
   without support and dismissed White’s § 1983 claims with prejudice.
   UMCNO, Seaside, Acadian, and Omega also filed motions to dismiss
   White’s other claims, arguing they were medical malpractice claims that
   should have first been evaluated by a medical review panel as required by
   Louisiana law. The district court agreed with these Defendants and
   concluded that White’s medical malpractice claims were premature.
   Accordingly, the district court dismissed White’s remaining claims without
   prejudice for lack of subject-matter jurisdiction. White timely appealed the
   district court’s order.
                                    II.     DISCUSSION
               “A district court’s ruling on a Rule 12(b)(6) motion is subject to de
   novo review. The motion may be granted ‘only if it appears that no relief could
   be granted under any set of facts that could be proven consistent with the
   allegations.’” 1 “Conversely, ‘when the allegations in a complaint, however
   true, could not raise a claim of entitlement to relief, this basic deficiency
   should . . . be exposed at the point of minimum expenditure of time and




           1
            Jackson v. City of Beaumont Police Dep’t, 958 F.2d 616, 618 (5th Cir. 1992) (quoting
   Barrientos v. Reliance Standard Life Ins. Co., 911 F.2d 1115, 1116 (5th Cir. 1990)).




                                                3
Case: 20-30374           Document: 00515741104               Page: 4       Date Filed: 02/10/2021




                                             No. 20-30374


   money by the parties and the court.’” 2 This Court “may affirm a district
   court’s Rule 12(b)(6) dismissal on any grounds raised below and supported
   by the record.” 3
           A. Section 1983 Claims
           “Section 1983 imposes liability on anyone who, under color of state
   law, deprives a person ‘of any rights, privileges, or immunities secured by the
   Constitution and laws.’” 4 The Supreme Court has held that this provision
   protects “certain rights conferred by federal statutes” but “[i]n order to seek
   redress through § 1983 . . . a plaintiff must assert the violation of a federal
   right, not merely a violation of federal law.” 5 To state a § 1983 claim, a
   plaintiff must establish “(1) a deprivation of a right secured by federal law (2)
   that occurred under color of state law, and (3) was caused by a state actor.” 6
   However, a “local government may not be sued under § 1983 for an injury
   inflicted solely by its employees or agents. Instead, it is when execution of a
   government’s policy or custom . . . inflicts the injury that the government as
   an entity is responsible under § 1983.” 7 Moreover, “the unconstitutional
   conduct must be directly attributable to the municipality” and “isolated




           2
            Cuvillier v. Taylor, 503 F.3d 397, 401 (5th Cir. 2007) (quoting Bell Atl. Corp. v.
   Twombly, 550 U.S. 544, 558 (2007)).
           3
               Id. (citing Hosein v. Gonzales, 452 F.3d 401, 403 (5th Cir. 2006)).
           4
               Blessing v. Freestone, 520 U.S. 329, 340 (1997) (quoting 42 U.S.C. § 1983).
           5
               Id. (emphasis in original).
           6
               Victoria W. v. Larpenter, 369 F.3d 475, 482 (5th Cir. 2004).
           7
               Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 694 (1978).




                                                   4
Case: 20-30374           Document: 00515741104               Page: 5      Date Filed: 02/10/2021




                                            No. 20-30374


   unconstitutional actions by municipal employees will almost never trigger
   liability.” 8
           In this case, White has not shown that the City of New Orleans has an
   unlawful policy or custom of engaging in false arrests or detentions or that
   she suffered a violation of a federal right that can be attributed to the City
   directly. White has also failed to demonstrate that her property was
   unlawfully demolished by the City of New Orleans or that the City has an
   unofficial policy or custom of unconstitutionally demolishing private
   property. The City of New Orleans has the authority to condemn and
   demolish a building or other structure that “endangers the public welfare or
   safety” under Louisiana law, 9 which is a power that this Court has previously
   upheld. 10
           Moreover, for the remaining defendants, White failed to show how
   any of them were acting “under color of state law” or acting in concert with
   state actors during the incidents in question. Although White argues on
   appeal that the remaining defendants were “intricately linked” the City of
   New Orleans such that they were acting under color of state law, she cannot
   raise new arguments on appeal. White’s allegations against UMCNO,


           8
               Piotrowski v. City of Houston, 237 F.3d 567, 578 (5th Cir. 2001).
           9
               La. R.S. § 33:4752(A)(1).
           10
              See, e.g., RBIII, L.P. v. City of San Antonio, 713 F.3d 840, 847 (5th Cir. 2013)
   (“[The City’s] decision to demolish the Structure on an emergency basis was entitled to
   deference and did not violate [plaintiff's] right to procedural due process unless it was
   arbitrary or an abuse of discretion.”); Amaya v. City of San Antonio, 621 F. App’x 298, 299
   (5th Cir. 2015) (unpublished opinion) (“[U]nder federal law, destroying property that
   threatens the public does not infringe the Fourth or Fourteenth Amendment.”). See also
   Hodel v. Virginia Surface Min. & Reclamation Ass’n, Inc., 452 U.S. 264, 266 (1981)
   (“Summary administrative action resulting in deprivation of a significant property interest
   without a prior hearing is justified when, as here, it responds to situations in which swift
   action is necessary to protect the public health and safety.”).




                                                   5
Case: 20-30374        Document: 00515741104           Page: 6   Date Filed: 02/10/2021




                                       No. 20-30374


   Seaside, Acadian, and Omega in her complaint are all related to the roles they
   played as health care providers and not as state actors or in concert with state
   actors.
             Accordingly, the district court did not err in dismissing White’s
   § 1983 claims against all the Defendants.
             B. Medical Malpractice Claims
             The district court, giving a broad reading to the pro se complaint, also
   interpreted White’s complaint as asserting state law medical malpractice
   claims against UMCNO, Seaside, Acadian, and Omega. However, White
   asserts in her appellate briefs that she did not intend to assert a medical
   malpractice claim against any of the Defendants. Based on this assertion, we
   also dismiss with prejudice the medical malpractice claims recognized by the
   district court.
                                III.   CONCLUSION
             For these reasons and those stated by the district court in its Order of
   May 29, 2020, we agree with the district court that White has not pled
   sufficient facts on her § 1983 claims to show a deprivation of a federal right
   by the City of New Orleans, or a deprivation of a federal right or action under
   color of state law for the remaining defendants. We AFFIRM the district
   court’s dismissal of these claims.
             We also DISMISS WITH PREJUDICE the medical malpractice
   claims recognized by the district court under a broad reading of White’s
   complaint.




                                            6